Name: Council Decision 2013/351/CFSP of 2Ã July 2013 amending Decision 2011/426/CFSP appointing the European Union Special Representative in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: international affairs;  Europe;  EU institutions and European civil service;  EU finance
 Date Published: 2013-07-04

 4.7.2013 EN Official Journal of the European Union L 185/7 COUNCIL DECISION 2013/351/CFSP of 2 July 2013 amending Decision 2011/426/CFSP appointing the European Union Special Representative in Bosnia and Herzegovina THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 July 2011, the Council adopted Decision 2011/426/CFSP (1) appointing Mr Peter SÃRENSEN as the European Union Special Representative (EUSR) in Bosnia and Herzegovina. The mandate of the EUSR is to expire on 30 June 2015. (2) Decision 2011/426/CFSP, as amended by Decision 2012/330/CFSP (2), provided the EUSR with the financial reference amounts covering the period from 1 September 2011 to 30 June 2013. A new financial reference amount for the period from 1 July 2013 to 30 June 2014 should be established. (3) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty. (4) Decision 2011/426/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 5(1) of Decision 2011/426/CFSP, the following subparagraph is added: "The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 July 2013 to 30 June 2014 shall be EUR 5 285 000.". Article 2 Entry into force This Decision shall enter into force on the day of its adoption. It shall apply from 1 July 2013. Done at Brussels, 2 July 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ L 188, 19.7.2011, p. 30. (2) OJ L 165, 26.6.2012, p. 66.